OPINION — AG — IN VIEW OF ARTICLE XVIII, SECTION 3(A) AND 11 O.S. 1977 Supp., 13-106 [11-13-106], A CHARTER PROPOSED FOR ADOPTION BY A MUNICIPALITY AND NOTICE OF THE CHARTER ELECTION MUST BE PUBLISHED IN A NEWSPAPER OF GENERAL CIRCULATION IN THE MUNICIPALITY. THE PROPOSED CHARTER AND ELECTION NOTICE MUST BE PUBLISHED IN THE NEWSPAPER IN THE NEWSPAPER A MINIMUM OF 21 DAYS, IF THE PAPER IS A DAILY PUBLICATION, OR IN THREE CONSECUTIVE ISSUES OF THE NEWSPAPER, IF THE PAPER IS A WEEKLY PUBLICATION. (MUNICIPAL CHARTERS, PUBLICATION OF NOTICE) CITE: 11 O.S. 1977 Supp., 13-106 [11-13-106] (BRENT S. HAYNIE)